Citation Nr: 1228369	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  08-39 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for a right ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO assigned an increased 10 percent disability rating to the service-connected right ankle disability, effective September 6, 2006--the date VA received the Veteran's claim for increased compensation for this disability.  The Veteran appealed this rating action to the Board. 


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, for the entire appeal period, the service-connected right ankle disability has been manifested by marked limitation of right ankle motion, primarily in dorsiflexion, and objective evidence of pain on motion with swelling and lateral instability that required reconstructive surgery. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, for the entire appeal period, the criteria for an increased disability rating of 20 percent, but no higher, for the service-connected right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5271 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment." Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-03 (2010) [hereinafter Vazquez-Flores II ] (citing Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet. App. 37, 43   (2008)). 

The Veteran received VCAA notification with respect to his increased evaluation claim in January 2007, prior to the appealed June 2007 rating action.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

As to VA's duty to assist to the Veteran with his increased evaluation claim, the RO has associated the Veteran's VA treatment records and he was afforded a VA examination of the right foot and ankle in October 2008.  The October 2008 VA orthopedic examination report reflects that the examiner had reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record. Furthermore, this examination report contains sufficient information to rate the Veteran's right foot/ankle disability under the appropriate diagnostic criteria. The Board therefore concludes that the October 2008 VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right ankle disability since he was last examined by VA in October 2008.  See 38 C.F.R. § 3.327(a) (2011). 

The Board finds that no additional assistance is required to fulfill VA's duty to assist the Veteran with respect to his increased evaluation claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Relevant Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011). 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran seeks an increased evaluation in excess of 10 percent for the service-connected right ankle disability. 

The RO has assigned a 10 percent rating to the Veteran's service-connected right ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Pursuant to Diagnostic Code 5271, a 10 percent evaluation is granted for moderate limited motion of the ankle; and a 20 percent evaluation is granted for marked limited motion of the ankle.  38 C.F.R. § 4.71a , Diagnostic Code 5271.  The words "moderate" and "marked" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011). 

For VA purposes, normal range of motion of the ankle is dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011). 

For disabilities evaluated on the basis of limitation of motion, such as here, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5   (1997); 38 C.F.R. § 4.59 (2011). 

III. Merits Analysis

The Veteran seeks an increased rating in excess of 10 percent for his service-connected right ankle disability.  He contends that a 20 percent disability rating is warranted because he has marked limitation of motion of the right ankle.  (See VA Form 9, dated and signed by the Veteran in December 2008).. 

After a review of the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that an increased 20 percent rating is warranted for his service-connected right ankle disability for the entire appeal period.  VA treatment reports, dating from January 2007 to October 2008, reflect that the Veteran's right ankle disability was primarily manifested by pain and instability that necessitated right ankle reconstruction surgery.  In January 2007, the Veteran exhibited dorsiflexion and plantar flexion of the right ankle to 5 and 45 degrees, respectively.  Inversion and eversion of the right ankle were to 40 and 20 degrees, respectively.  There was pain on inversion of the right ankle as evidenced by the Veteran having winced.   Eversion of the right ankle was noted to have produced an "'irritating pressure,'" as did dorsiflexion.  There was also a "little pain" based on the Veteran's description on plantar flexion of the right ankle.  

In March 2007, the Veteran underwent reconstruction of the ligaments of the right ankle in order to alleviate his problems with instability.  Although VA treatment reports, dated in May and June 2007, reflect that the Veteran's right ankle range of motion was found to have been "within normal limits" post-surgery, he was found to have dorsiflexion to 10 degrees at an October 2008 VA examination.  This examination report reflects that plantar flexion of the right ankle was to 40 degrees, and inversion and eversion were to 40 and 20 degrees, respectively.  There was pain at the end of active range of motion.  The Veteran refused to perform repetitive motion secondary to pain.  

Thus, as the Veteran's right ankle had less than half (5 degrees) and half of the normal motion (10 degrees) in dorsiflexion of the right ankle in January 2007 and October 2008, respectively, as well as continuous evidence of right ankle lateral instability despite having undergone right ankle reconstructive surgery in March 2007, the Board finds, and resolving reasonable doubt in his favor, that this level of impairment is commensurate to marked disability consistent with a 20 percent rating under Diagnostic Code 5271.  As the Veteran is in receipt of the highest schedular evaluation available based upon limitation of motion of the right ankle, a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 cannot be granted.  See VAOPGCPREC 36-97; Johnston, supra. 

The Board has considered whether an increased disability rating in excess of 20 percent may be warranted under another Diagnostic Code. During the entire pendency of this appeal, however, there has been no evidence of right ankle ankylosis (Diagnostic Codes 5270 and 5272); thus, a higher rating is not warranted under either one of these Diagnostic Codes.  In addition, as the maximum ratings under Diagnostic Codes 5273 (malunion of the os calcis or astragalus) and 5274 (astragalectomy) are 20 percent, higher increased ratings are not warranted under these codes.

Based upon the ruling in Hart, supra, the Board has considered whether staged ratings are appropriate.  The Board finds that other than the increased 20 percent rating assigned to the service-connected right ankle disability for the entire appeal period in the analysis above, there is no basis for staged ratings pursuant to Hart. 

The Veteran will therefore be granted an increased 20 percent rating for the service-connected right ankle disability for the appeal period.  The benefit of the doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990). 

IV. Extraschedular Considerations

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2011).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right ankle disability with the established criteria found in the rating schedule for limitation of motion of the ankle, Diagnostic Code 52671, shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Thus, the Board finds that first prong of Thun has not been met with respect to the service-connected right ankle disability.  Under these circumstances, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun, supra. 

V. Rice Considerations

In denying the Veteran's claim for an initial increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Although the Veteran has expressed concerns that his right ankle disability would interfere with his ability to work, he retained employment as a machinist and woodworker and at a lumbar mill during the appeal period.  (See January 2007 and October 2008 VA treatment and examination reports, respectively,).  Accordingly, the issue of TDIU has not been raised in this case.


ORDER

An increased disability rating of 20 percent for a right ankle disability is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals
 


Department of Veterans Affairs


